Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 and 21 are under examination.  


Response to Election

Applicant's election with traverse of Group I (Claims 1-16 and 21) in the reply filed on October 13, 2022 is acknowledged.  The traversal is on the ground(s) that searches for “the elected group would seem to overlap with a search directed to the non-elected groups….Applicant therefore respectfully submits that there is no undue burden on Examiner to search all the claims.”  This is not found persuasive because the groups have in common a cell sheet made with cardiospheroid-derived cells; since this technique feature is taught in the prior art, unity of invention is broken.  When analyzing 371 cases, unity of invention determines whether the groups can be restricted, not a burden analysis which is performed when restricting US cases.  Furthermore, the cell sheet mentioned in Group II (treatment claims) can be manufactured by a method other than the method of Group I. The inventive entity of Group I does not require the medical device of Group III.  

Claims 17-20,22-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 13, 2022.

The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7,9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho “Secondary Sphere Formation Enhances the Functionality of Cardiac Progenitor Cells” The American Society of Gene and Cell Therapy vol 20, no 9, 1750-1766, Sept 2012 in view of Nadal-Ginard (US 20150368618)


Cho teaches obtaining a plurality of cardiosphere-derived cells (Figure 7), cultivating the cardiosphere-derived cells for a first period of time in a first media to form a plurality of secondary spheroids (Figure 7 and Discussion Section) as in instant Claim 1, 
Cho does not teach the inclusion of ascorbic acid.  However, Nadal-Ginard teaches the use of ascorbic acid to expand and/or proliferate such cardiac stem progenitor cells (Paragraph 141).  An artisan would have been motivated to have used the ascorbic acid taught in Nadal-Ginard with the process of Cho to further increase the number of therapeutic cells available for use as in instant Claim 1.
Cho does not teach further differentiating the cardiospheroids into a cell sheet.  However, Nadal-Ginard further teaches that when, “cardiospheres” aka cardiospheroids are placed in a tissue culture dish aka mold with the proper medium described herein, they attach to the dish (aka mold), spread and differentiate into cardiomyoctes, endothelial cell, smooth muscle vascular cells, and fibroblasts (thus producing a cell sheet) (Section 5.1.3-Paragraph 103).  An artisan would have been motivated to have further differentiated the secondary cardiospheroids of Cho into the cell sheets of Nadal-Ginard to produce differentiated cells capable of being used for transplantation and medical treatments (Abstract).  Since the article states that cell sheets can be produced (Section 5.1.3 of Nadal-Ginard), there would be a high expectation for success as in instant Claim 1, 
Dependent Claims taught by Cho
wherein the first period of time is about 24 hours (Figure 7—ERK activation time period) as in instant Claim 2, wherein the second period of time is about 3 days (Figure 7) as in instant Claim 3, 
Cho teaches in Page 1763, “Cell Isolation and CS Generation” that the cells/spheroid are placed in petri dishes.  The top of the petri dish can be considered to be a low adhesion material.  The opening of the petri dish can be considered to be an aperture/hole/opening.  The bottom of the petri dish can be considered to be the base.  The substrate on the bottom/base of the petri dish can be considered a second low adhesion material such as the actual medium itself as in instant Claim 12
Dependent Claims taught by Nadal-Ginard
The claims state that a cell sheet needs to be produced.  A cell sheet could be a monolayer of cells derived from the secondary cardiospheroids or it could involve further differentiation of such cells into cardiac cell types.  Therefore, it would have been obvious for the amount of culture time for the third sheet to be about 4 days and further resulting in a scenario where the total of the second and third period of time is about 7 days as in instant Claims 4-5, 
Nadal-Ginard teaches that basic fibroblast growth factor/FGF-2 can be used to further expand cardiac stem cells (Page 244 of Nadal-Ginard) as in instant Claims 9-10
Nadal-Ginard teaches that the amount of progenitor cells can be in the range of 10,000 to 100,000/100µl (Paragraph 157) as in instant Claim 11
MPEP § 2144.05 (II) states the following:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”) 
A review of the specification fails to provide evidence that the claimed concentration of cardiosphere derived cells and secondary cardiospheriods are critical.  Absent such evidence, it would have been obvious to an artisan of ordinary skill at the time of effectively filing Cho and Nadal-Ginard to try a finite number of possible concentrations of cardiosphere derived cells and secondary spheroids to predictably arrive at the claimed concentration through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations because determining the number of cells to use in constructing tissue was long established in the art as demonstrated by Cho and Nadal-Ginard.  The cell concentration would directly impact the diameter of the spheroids.  Thus, Cho and Nadal-Ginard render the instantly claimed concentration above.   as in instant Claims 6-7, 11
The combination of prior art cited above in all rejections under 35 U.S.C. 103
satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

	In the present situation A, B, C,F, and G are applicable.  The claimed method was known at the time of filing as indicated by the cited references.  Cho teaches cardiosphere derived cells and secondary spheroids.  Nadal-Ginard teaches the culture of the spheroids into sheets and use of ascorbic acid.

Claims 1,8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho “Secondary Sphere Formation Enhances the Functionality of Cardiac Progenitor Cells” The American Society of Gene and Cell Therapy vol 20, no 9, 1750-1766, Sept 2012 in view of Nadal-Ginard (US 20150368618) and Tsutsumi et al. “Effects of L-ascorbic acid 2-phosphate magnesium salt on the properties of human gingival fibroblasts” Journal of Periodontal Research, Volume 47, Issue 2, April 2012, Paes 263-271.

	Cho and Nadal-Ginard apply as above.  The reference does not specifically mention the use of a derivative of ascorbic acid.  However, Tsutsumi mentions a derivative of ascorbic acid (Abstract).  An artisan would have been motivated to have used L-Ascorbic acid 2-phosphate magnesium salt in place of ascorbic acid because L-Ascorbic acid 2-phosphate salt has improved ascorbic acid stability and it is effectively active (Abstract)

The combination of prior art cited above in all rejections under 35 U.S.C. 103
satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

	In the present situation A, B, C,F, and G are applicable.  The claimed method was known at the time of filing as indicated by the cited references.  Cho teaches cardiosphere derived cells and a secondary spheroids.  Nadal-Ginard teaches the culture of the cardiospheroids into sheets and use of ascorbic acid.  Tsutsumi teaches the use of the L-Ascorbic acid 2-phosphate magnesium salt.  

Claims 1,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho “Secondary Sphere Formation Enhances the Functionality of Cardiac Progenitor Cells” The American Society of Gene and Cell Therapy vol 20, no 9, 1750-1766, Sept 2012 in view of Nadal-Ginard (US 20150368618) and Smith (WO 2010118059) Hidemasa (CA 2702173)

Cho does not teach including the cells into a first low adhesion material and a second low adhesion material that includes a non-collagen coated PTFE (polytetrafluoroethylene).  However, such an incubation would have been obvious based on the teachings of Smith 
Smith teaches that cardiospheres/cardiospheriods (which are cardiac cells) can be cultured in a low adhesion medium such as polycarbonate derivatives (Smith 70).  An artisan would have been motivated to have used such a low adhesion medium as polycarbonate because the use of such a biocompatible material can greatly improve the efficacy and future transplantation success of cardiospheres/cardiospheroids (Paragraph 69 of Smith) as in instant Claim 13.
  
Hidemasa teaches the use of PTFE to successfully transplant cardiac cells (Page 11, Figure 6 description)  An artisan would have been motivated to have included PTFE (polytetrafluoroethylene) with the polycarbonate because it also helps to promote the successful transplantation of cardiac cells to the body (Figure 6 brief description).  Because Hidemasa teaches that PTFE can successfully be used as a patch for cardiac cells, there would have been a high expectation for success (Figure 6 brief description).  An artisan would be motivated to include PTFE with a polycarbonate derivative since they encourage growth and successful transplantation of cardiac cells as in instant Claim 13.  

The combination of prior art cited above in all rejections under 35 U.S.C. 103
satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
In the present situation A, B, C,F, and G are applicable.  The claimed method was known at the time of filing as indicated by the cited references.  Cho teaches a plurality of cardiosphere derived cells and secondary spheroids.  Nadal-Ginard teaches the culture of the cardiospheres/cardiospheroids into sheets and use of ascorbic acid.  Smith and Hidemasa teach low adhesion materials that can be used in the culture of cardiac cells.  


Claims 1,12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho “Secondary Sphere Formation Enhances the Functionality of Cardiac Progenitor Cells” The American Society of Gene and Cell Therapy vol 20, no 9, 1750-1766, Sept 2012 in view of Nadal-Ginard (US 20150368618) and Smith (WO 2010118059) Hidemasa (CA 2702173), Marban (US 20110256105) 

Cho, Nadal-Ginard, Smith, and Hidemasa apply as above.  The references do not teach what the pore size of one of the low adhesion materials should be.  However, Marban teaches that polycarbonate material with an 8 µm pore size can be used to support growth of cardiospheres/cardiospheroids (Paragraphs 65-66).  An artisan would have been motivated to have used a polycarbonate material with an 8 µm pore size since it promotes growth of cardiospheres/cardiospheroids (Paragraphs 65-66 of Marban) as in instant Claims 14.  
When culturing cells, medium/fluid/a secondary medium would inherently diffuse throughout the first and second low adhesion materials in order to keep the cells moist and viable as in instant Claim 15.  

The combination of prior art cited above in all rejections under 35 U.S.C. 103
satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
In the present situation A, B, C,F, and G are applicable.  The claimed method was known at the time of filing as indicated by the cited references.  Cho teaches cardiosphere derived cells and secondary spheroids.  Nadal-Ginard teaches the culture of the cardiospheres/cardiospheroids into sheets and use of ascorbic acid.  Smith and Hidemasa teach low adhesion materials that can be used in the culture of cardiac cells.  Marban teaches the appropriate pore size.  

Claims 1,12-13,16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho “Secondary Sphere Formation Enhances the Functionality of Cardiac Progenitor Cells” The American Society of Gene and Cell Therapy vol 20, no 9, 1750-1766, Sept 2012 in view of Nadal-Ginard (US 20150368618) and Smith (WO 2010118059) Hidemasa (CA 2702173), , and Tung “High-throughput 3D spheroid culture and drug testing using a 384 hanging drop array” Analyst 2011 February 07; 136(3):  473-478

	Cho, Nadal-Ginard, Smith, Hidemasa,  apply as above.  None of these references teach the access holes mentioned in claim 16.  However, Tung teaches the use of access holes in such substrate molds.  An artisan would have been motivated to have used the such access holes because it better facilitates the hanging drop process which facilitates sphere/spheroid development.  (Page 2, Experimental Plate design, fabrication, and hanging drop formation).  Because Tung teaches that the access holes encourage sphere/spheroid formation, an artisan would be motivated to add them to the structures of Cho, Smith, HIdemasa, and Marban.  
MPEP § 2144.05 (II) states the following:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
	A review of the specification fails to provide evidence that the claimed opening of the access hole diameter/width is critical or the number of such access holes.  Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of effectively filing Tung to try a finite diameter for each access hole and also to determine that a sufficient number of access holes is present through routine experimentation and optimization.  An artisan would have a reasonable expectation of success in optimizing the diameter of the access holes and the number of access holes needed because determining such parameters were long established in the art as demonstrated by Tung as in instant Claim 16.

The combination of prior art cited above in all rejections under 35 U.S.C. 103
satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
In the present situation A, B, C,F, and G are applicable.  The claimed method was known at the time of filing as indicated by the cited references.  Cho teaches cardiosphere-derived cells and secondary spheroids.  Nadal-Ginard teaches the culture of the cardiospheres/cardiospheroids into sheets and use of ascorbic acid.  Smith and Hidemasa teach low adhesion materials that can be used in the culture of cardiac cells.    Tung teaches the use of access holes to facilitate sphere/spheroid growth.  



Claims 1,3-7,9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. “Global intracoronary infusion of Allogenic Cardiosphere-Derived Cells Improves Ventricular Function and Stimulates Endogenous Myocyte Regeneration throughout the Heart in Swine with Hibernating Myocardium” PLOS November 2014, volume 9, Issue 11 in view of Nadal-Ginard (US 20150368618)


Suzuki teaches obtaining a plurality of cardiosphere-derived cells (Page 2--Cultivation, Expansion, and In Vitro Characterization of CDCs), cultivating the cardiosphere-derived cells for a first period of time in a first media to form a plurality of secondary spheroids (Page 2—Cultivation, Expansion, and In Vitro Characterization of CDCs), transferring an amount of the secondary spheroids into a mold aka (culture dish), culturing the amount of secondary spheroids to obtain a product for a second period of time in a second media; the secondary cardiospheres inherently produce an extracellular matrix which leads to the formation of a cell sheet containing cells with hematopoietic markers, mesenchymal markers, and cardiac markers (Cultivation, Expansion, and In Vitro Characterization of CDCs) as in instant Claim 1,  
Suzuki does not teach further differentiating the cardiospheres/cardiospheroids into a cell sheet.  However, Nadal-Ginard further teaches that when, cardiospheres/cardiospheroids are placed in a tissue culture dish aka mold with the proper medium described herein, they attach to the dish (aka mold), spread and differentiate into cardiomyoctes, endothelial cell, smooth muscle vascular cells, and fibroblasts (thus producing a cell sheet) (Section 5.1.3-Paragraph 103).  An artisan would have been motivated to have further differentiated the secondary cardiospheroids of Suzuki into the cell sheets of Nadal-Ginard to produce differentiated cells capable of being used for transplantation and medical treatments (Abstract).  Since the article states that cell sheets can be produced (Section 5.1.3 of Nadal-Ginard), there would be a high expectation for success as in instant Claim 1, 
Dependent Claims taught by Suzuki 
Suzuki teaches that the second time period is about 3 days (Page 2—Cultivation, Expansion, and In Vitro Characterization of CDCs) as in instant Claim 3
Suzuki states that the cells/spheres/spheroid are placed in petri dishes.  The top of the petri dish can be considered to be a low adhesion material.  The opening of the petri dish can be considered to be an aperture/hole/opening.  The bottom of the petri dish can be considered to be the base.  The substrate on the bottom/base of the petri dish can be considered a second low adhesion material such as the actual medium itself as in instant Claim 12
Dependent Claims taught by Nadal-Ginard
The claims state that a cell sheet needs to be produced.  A cell sheet could be a monolayer of cells derived from the secondary cardiospheres/cardiospheroids or it could involve further differentiation of such cells into cardiac cell types.  Therefore, it would have been obvious for the amount of culture time for the third sheet to be about 4 days and further resulting in a scenario where the total of the second and third period of time is about 7 days as in instant Claims 4-5, 
Nadal-Ginard teaches that basic fibroblast growth factor/FGF-2 can be used to further expand cardiac stem cells (Page 244 of Nadal-Ginard) as in instant Claims 9-10
Nadal-Ginard teaches that the amount of progenitor cells can be in the range of 10,000 to 100,000/100µl (Paragraph 157) as in instant Claim 11
MPEP § 2144.05 (II) states the following:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”) 
A review of the specification fails to provide evidence that the claimed concentration of cells in the cardiosphere derived cells and/or the secondary spheroids is critical.  Absent such evidence, it would have been obvious to an artisan of ordinary skill at the time of effectively filing Suzuki and Nadal-Ginard to try a finite number of possible concentrations of cardiosphere derived cells and secondary spheroids cells to predictably arrive at the claimed concentration through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations because determining the number of cells to use in constructing tissue was long established in the art as demonstrated by Suzuki and Nadal-Ginard.  The cell concentration would directly impact the diameter of the spheroids.  Thus, Suzuki and Nadal-Ginard render the instantly claimed concentration above.   as in instant Claims 6-7, 11
The combination of prior art cited above in all rejections under 35 U.S.C. 103
satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

	In the present situation A, B, C,F, and G are applicable.  The claimed method was known at the time of filing as indicated by the cited references.  Suzuki teaches cardiosphere-derived cells and secondary spheroids.  Nadal-Ginard teaches the culture of the cardiospheres/cardioshperoids into sheets and use of ascorbic acid.


Claims 1,8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. “Global intracoronary infusion of Allogenic Cardiosphere-Derived Cells Improves Ventricular Function and Stimulates Endogenous Myocyte Regeneration throughout the Heart in Swine with Hibernating Myocardium” PLOS November 2014, volume 9, Issue 11 in view of Nadal-Ginard (US 20150368618) and Tsutsumi et al. “Effects of L-ascorbic acid 2-phosphate magnesium salt on the properties of human gingival fibroblasts” Journal of Periodontal Research, Volume 47, Issue 2, April 2012, Paes 263-271.


Suzuki and Nadal-Ginard apply as above.  The references do not specifically mention the use of a derivative of ascorbic acid.  However, Tsutsumi mentions a derivative of ascorbic acid (Abstract).  An artisan would have been motivated to have used L-Ascorbic acid 2-phosphate magnesium salt in place of ascorbic acid because L-Ascorbic acid 2-phosphate salt has improved ascorbic acid stability and it is effectively active (Abstract)

The combination of prior art cited above in all rejections under 35 U.S.C. 103
satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

	In the present situation A, B, C,F, and G are applicable.  The claimed method was known at the time of filing as indicated by the cited references.  Suzuki teaches cardiosphere derived cells and secondary spheroids.  Nadal-Ginard teaches the culture of the cardiospheres/cardiospheroids into sheets and use of ascorbic acid.  Tsutsumi teaches the use of the L-Ascorbic acid 2-phosphate magnesium salt.  

Claims 1,12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. “Global intracoronary infusion of Allogenic Cardiosphere-Derived Cells Improves Ventricular Function and Stimulates Endogenous Myocyte Regeneration throughout the Heart in Swine with Hibernating Myocardium” PLOS November 2014, volume 9, Issue 11 in view of Nadal-Ginard (US 20150368618) and Smith (WO 2010118059) Hidemasa (CA 2702173)

Suzuki and Nadal-Ginard apply as above.  Suzuki does not teach including the cells into a first low adhesion material and a second low adhesion material that includes a non-collagen coated PTFE (polytetrafluoroethylene).  However, such an incubation would have been obvious based on the teachings of Smith 
Smith teaches that cardiospheres/cardiospheroids (which are cardiac cells) can be cultured in a low adhesion medium such as polycarbonate derivatives (Smith 70).  An artisan would have been motivated to have used such a low adhesion medium as polycarbonate because the use of such a biocompatible material can greatly improve the efficacy and future transplantation success of cardiospheres/cardiopsheroids (Paragraph 69 of Smith) as in instant Claim 13.
  
Hidemasa teaches the use of PTFE to successfully transplant cardiac cells (Page 11, Figure 6 description)  An artisan would have been motivated to have included PTFE (polytetrafluoroethylene) with the polycarbonate because it also helps to promote the successful transplantation of cardiac cells to the body (Figure 6 brief description).  Because Hidemasa teaches that PTFE can successfully be used as a patch for cardiac cells, there would have been a high expectation for success (Figure 6 brief description).  An artisan would be motivated to include PTFE with a polycarbonate derivative since they encourage growth and successful transplantation of cardiac cells as in instant Claim 13.  

The combination of prior art cited above in all rejections under 35 U.S.C. 103
satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
In the present situation A, B, C,F, and G are applicable.  The claimed method was known at the time of filing as indicated by the cited references.  Cho teaches cardiosphere-derived cells and secondary spheroids.  Nadal-Ginard teaches the culture of the cardiospheres/cardiospheroids into sheets and use of ascorbic acid.  Smith and Hidemasa teach low adhesion materials that can be used in the culture of cardiac cells.  

Claims 1,12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. “Global intracoronary infusion of Allogenic Cardiosphere-Derived Cells Improves Ventricular Function and Stimulates Endogenous Myocyte Regeneration throughout the Heart in Swine with Hibernating Myocardium” PLOS November 2014, volume 9, Issue 11 in view of Nadal-Ginard (US 20150368618) and Smith (WO 2010118059) Hidemasa (CA 2702173), Marban (US 20110256105) 

Suzuki, Nadal-Ginard, Smith, and Hidemasa apply as above.  The references do not teach what the pore size of one of the low adhesion materials should be.  However, Marban teaches that polycarbonate material with an 8 µm pore size can be used to support growth of cardiosphere cells/spheroids (Paragraphs 65-66 or Marban).  An artisan would have been motivated to have used a polycarbonate material with an 8 µm pore size since it promotes growth of cardiospheres/cardiospheroids (Paragraphs 65-66 of Marban) as in instant Claims 14.  When culturing cells, medium/fluid/a secondary medium would inherently diffuse throughout the first and second low adhesion materials in order to keep the cells moist and viable as in instant Claim 15.  

The combination of prior art cited above in all rejections under 35 U.S.C. 103
satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
In the present situation A, B, C,F, and G are applicable.  The claimed method was known at the time of filing as indicated by the cited references.  Cho teaches cardiosphere-derived cells and secondary spheroids.  Nadal-Ginard teaches the culture of the cardiospheres/secondary spheroids into sheets and use of ascorbic acid.  Smith and Hidemasa teach low adhesion materials that can be used in the culture of cardiac cells.  Marban teaches the appropriate pore size.  

Claims 1,12-13,16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. “Global intracoronary infusion of Allogenic Cardiosphere-Derived Cells Improves Ventricular Function and Stimulates Endogenous Myocyte Regeneration throughout the Heart in Swine with Hibernating Myocardium” PLOS November 2014, volume 9, Issue 11 in view of Nadal-Ginard (US 20150368618) and Smith (WO 2010118059) Hidemasa (CA 2702173), , Tung “High-throughput 3D spheroid culture and drug testing using a 384 hanging drop array” Analyst 2011 February 07; 136(3):  473-478

	Suzuki, Nadal-Ginard, Smith, Hidemasa, apply as above.  None of these references teach the access holes/apertures mentioned in claim 16.  However, Tung teaches the use of access holes in such substrate molds.  An artisan would have been motivated to have used the such access holes because it better facilitates the hanging drop process which facilitates sphere development.  (Page 2, Experimental Plate design, fabrication, and hanging drop formation).  Because Tung teaches that the access holes encourage sphere formation, an artisan would be motivated to add them to the structures of Cho, Smith, HIdemasa, and Marban.  
MPEP § 2144.05 (II) states the following:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
	A review of the specification fails to provide evidence that the claimed opening of the access hole diameter/width is critical or the number of such access holes.  Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of effectively filing Tung to try a finite diameter for each access hole and also to determine that a sufficient number of access holes is present through routine experimentation and optimization.  An artisan would have a reasonable expectation of success in optimizing the diameter of the access holes and the number of access holes needed because determining such parameters were long established in the art as demonstrated by Tung as in instant Claim 16.

The combination of prior art cited above in all rejections under 35 U.S.C. 103
satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
In the present situation A, B, C,F, and G are applicable.  The claimed method was known at the time of filing as indicated by the cited references.  Cho teaches cardiosphere-derived cells and secondary spheroids.  Nadal-Ginard teaches the culture of the cardiospheroids into sheets and use of ascorbic acid.  Smith and Hidemasa teach low adhesion materials that can be used in the culture of cardiac cells.  Marban teaches the appropriate pore size.  Tung teaches the use of access holes to facilitate spheroid growth.  


Conclusion

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/          Primary Examiner, Art Unit 1632